DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 49 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected scoring device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 3/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 33 regarding the deformable cuff being deformable and undergoing deformation while in the anchored configuration have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments, see Remarks, filed 3/23/2022, with respect to the rejection(s) of claim(s) 33 under Spencer (US 2013/0041391 A1) regarding the decoupled configuration of the embodiment in Spencer Figs. 9-12 not being able to be combined with the decoupled configuration of the embodiments of Spencer Figs. 1-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spencer (US 2013/0041391 A1).
While the combination of embodiments shown in Figs. 1-8 (embodiment 1) and 9-12 (embodiment 2) may not be obvious to one of ordinary skill in the art due to the presence of the proximal collar coupling the expandable scaffold to the catheter shaft in embodiment 2, causing difficulty in combining the decoupled configuration of embodiment 1 which does not contain such a coupling, Spencer does teach in embodiment 2, a decoupled configuration (see Paragraphs 82, 84 and 86 mentioning the proximal and distal collars are “positionable” around the catheter shaft, wherein the collars are able to slide and translate along the shaft allowing the scaffold to contract, see also Paragraph 90 mentioning wherein the scaffold may be provided without a balloon, see also Paragraph 85 mentioning the distal tip “may” act as a stop to prevent the scaffold from being removed, seen to imply the scaffold is removable, comprising a decoupled state), wherein the proximal collar may be decoupled from the catheter shaft, then attached during use to allow the device to function as intended. 
Regarding Applicant’s request that claim 49 be rejoined and examined along with the subject matter of claims 33-42, Applicant is reminded of the 371 lack of unity practice discussed prior mentioning the lack of a shared special technical feature between Groups I &II, drawn to a catheter system, and Group IV drawn to a scoring system as the shared technical feature of a scoring device configured to fit over a balloon catheter is not a special technical feature as it does not make a contribution over the prior art in view of Spencer (US 2013/0041391 A1) who discloses a scoring device (expandable scaffold 314, see Fig. 9) configured to fit over a balloon catheter (see Fig. 9 showing expandable scaffold fit over balloon 352) and is therefore not a special technical feature. Therefore the restriction of Groups I &II and Group IV is upheld. 
Drawings
Applicant’s arguments, see Remarks, filed 3/23/2022, with respect to the objection to the drawings for failing to show the “expansion joints” recited in claim 39 (corrected from the previous Office Action which incorrectly cited claim 38) have been fully considered and are persuasive.  The objection of the drawings has been withdrawn in light of Applicant’s amendment to include further details in Figs. 24A-D showing lead lines indicating the expansion joints. 
Specification
Applicant’s arguments, see Remarks, filed 3/23/2022, with respect to the objection to the specification for failing to explicitly mention the expansion joints recited in claim 39 (corrected from the previous Office Action which incorrectly cited claim 38), clarifying wherein the deformable cuff is able to undergo deformable action during use, recitation of “jaws” within the specification, thereby providing antecedent basis for the claims, a retention frame and a seat have been fully considered and are persuasive.  The objection of the specification has been withdrawn in light of Applicant’s amendment to include mention of expansion joints (shown with Figs. 24A-D), mention of the deformable cuff undergoing deformation during use of the device, pointing out the location of the mention of the jaws, retention frame and seat within the specification filed 8/2/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2013/0041391 A1) (previously of record) in view of Giasolli (US 2018/0200491 A1)
Regarding claim 33, Spencer discloses: A scoring catheter system (see Fig. 9 showing a scoring catheter system) comprising: a scoring sleeve configured for installation along a balloon catheter (incising device 312, see Fig. 9 showing the incising device positioned along the balloon catheter 350, including the catheter shaft 354 and balloon 352), the scoring sleeve includes: a distal tip configured for coupling with a distal portion of a balloon catheter (distal tubular collar, see Fig. 9, see also Paragraph 82 mentioning the distal tubular collar is part of the scaffold of the incising device and coupled to the balloon catheter); a cuff configured for grasping the balloon catheter (proximal collar 360, see Fig. 9, see also Paragraphs 82 and 84); one or more scoring elements extending between the deformable cuff and the distal tip (cutting elements 320 including struts 316 connecting the cutting elements together, see Paragraphs 79-81, 88-90 and 99-100) the one or more scoring elements are deflectable between contracted and deployed configurations (see Paragraphs 79-81, 88-90 mentioning the cutting elements are part of the expandable scaffold 314 which can contract and extend); and a tether coupled with the deformable cuff (elongate member 332, see Fig. 9, see also Paragraph 86); and wherein the scoring sleeve includes a decoupled configuration and an anchored configuration: in the decoupled configuration the deformable cuff is decoupled from the balloon catheter and the one or more scoring elements are in the contracted configuration (see Paragraphs 82, 84 and 86 mentioning the proximal and distal collars are “positionable” around the catheter shaft, wherein the collars are able to slide and translate along the shaft allowing the scaffold to contract, see also Paragraph 90 mentioning wherein the scaffold may be provided without a balloon, see also Paragraph 85 mentioning the distal tip “may” act as a stop to prevent the scaffold from being removed, seen to imply the scaffold is removable, comprising a decoupled state); and in the anchored configuration (see Fig. 9 showing the scaffold anchored to the catheter shaft for use removing a lesion), the one or more scoring elements extend around the balloon of the balloon catheter (see Paragraphs 88-90 mentioning the cutting elements may be positioned around the catheter), and the distal tip seats a distal portion of the balloon catheter (see Fig. 9 showing distal tubular collar 362 grasping the distal end of catheter shaft 354, see also Paragraphs 82, and 84-85).
However, Spencer does not expressly disclose wherein the deformable cuff is deformable, and wherein the anchored configuration, the deformable cuff deforms and grasps the balloon catheter extending through the deformable cuff. 
However, in the same field of endeavor, namely surgical cutting balloon catheters, Giasolli teaches a balloon catheter device (see Fig. 3) comprising a deformable cuff (ring 14, see Fig. 1A, corresponding the claimed “cuff”) adhering a cage 10 comprising cutting strips 16 to the catheter shaft (see Paragraphs 93 and 98) wherein the proximal collar deforms and grasps the balloon catheter extending through the deformable cuff (see Paragraph 99 mentioning the strips 16 can expand with the balloon, deforming the ring 14 as well since the ring is coupled to the strips and is deformable) , wherein the proximal collar is made from a deformable material (see Paragraph 134 mentioning wherein the ring 14 can be made from rubber or metallic alloy with elastic properties) to provide tension on the cage to enable the cage to return to a relaxed, deflated balloon position (see Paragraph 134)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the proximal collar of Spencer to be comprised of an elastic material such as rubber or metallic alloy as taught and suggested by Giasolli to, in this case, provide tension on the expandable scaffold when expanded to more easily enable the expandable scaffold to return to a relaxed position (see Giasolli Paragraph 134). It is noted that such a modification would then permit the proximal collar to flex and deform with expansion and contraction of the scaffold in response to translational movement of the proximal and distal collars along the catheter shaft, further noting that because the proximal end of the expandable scaffold is housed within the proximal collar 360, the collar would undergo at least partial deformation as the collar was slid closer towards or away from the distal collar, causing the expandable scaffold to expand and contract while housed partially within the proximal collar. It is noted that upon incorporation of the flexible/deformable material into the proximal collar of Spencer as taught and suggested by Giasolli would cause the proximal collar to undergo deformation as the expandable scaffold extending through the proximal collar expands or contracts, transmitting such forces to the deformable proximal collar coupling the expandable scaffold to the catheter shaft while in an anchored configuration.
	Regarding claim 34, the combination of Spencer and Giasolli disclose the invention of claim 33, Spencer further discloses wherein the balloon catheter having the catheter shaft extending between proximal and distal portions and the balloon proximate to the distal portion (catheter shaft 354, see Fig. 9)
	Regarding claim 35, the combination of Spencer and Giasolli discloses the invention of claim 33, Spencer further discloses wherein the deformable cuff includes a retention frame configured to deflect as the balloon catheter extends through the deformable cuff (expandable scaffold 314, see Fig. 9, see Paragraphs 83-86, 90-41 mentioning the expandable scaffold is able to deflect as the proximal and distal collars slide along the catheter shaft)
	Regarding claim 36, the combination of Spencer and Giasolli disclose the invention of claim 35, Spencer further discloses wherein the deformable cuff includes one or more jaws (wires 322, see Examiner’s Diagram of Fig. 9 below, the wires shown connecting the proximal end of cutter 320 and the inner shaft are circumferentially-curved wires and constitute “jaws”) coupled with the retention frame, the one or more jaws configured to engage with the balloon catheter in the anchored configuration (circumferentially-curved wires connected the proximal end of cutter 320 and the inner shaft are intertwined with the expandable scaffold as is consistent with the present application in Figs 13-14A showing “jaws” intertwined with the retention frame)

    PNG
    media_image1.png
    494
    209
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 9
	Regarding claim 37, the combination of Spencer and Giasolli disclose the invention of claim 33, Spencer further discloses wherein the one or more scoring elements include a plurality of wires (see Fig. 9 showing a plurality of wires that make up cutting element 320)
	Regarding claim 38, the combination of Spencer and Giasolli disclose the invention of claim 33, Spencer further discloses wherein the one or more scoring elements include a plurality of struts (see Fig. 9 showing struts 316 making up the cutting elements 320, see also Paragraphs 81 and 89)
Regarding claim 39, the combination of Spencer and Giasolli disclose the invention of claim 33, Spencer further discloses wherein the one or more scoring elements include expansion joints (see Paragraphs 80-83 and 88-89 mentioning expandable scaffold which holds cutting elements 320 thereon is able to expand and contract, implying the joints between each strut 316 are expansion joints) 
Regarding claim 40, the combination of Spencer and Giasolli disclose the invention of claim 33, Spencer further discloses wherein the distal tip includes a deployment frame (wires 323, see Fig. 9 showing wires 323 at the distal tip of the catheter) configured to deflect with seating of the distal portion of the balloon catheter in the anchored configuration (see Figs. 11-12 showing wires 323 being able to deflect when the expandable scaffold is being seated for use within the distal collar)
Regarding claim 41, the combination of Spencer and Giasolli disclose the invention of claim 33, Spencer further discloses wherein the distal tip includes a deployment frame (wires 323, see Fig. 9, seen to be attached to the distal tip of the catheter device) configured to deflect with inflation of a balloon of the balloon catheter (see Figs. 11-12 showing wires 323 being able to deflect with inflation of the balloon while in an anchored configuration)
Regarding claim 42, the combination of Spencer and Giasolli disclose the invention of claim 33, Spencer further discloses wherein the one or more scoring elements are configured to deflect from the contracted configuration to the deployed configuration according to inflation of a balloon of the balloon catheter (see Figs. 11-12 showing the scoring elements 320, attached to the expandable scaffold 314 are able to deflect from contracted to an expanded configuration with the inflation of the balloon).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2006/0259005 A1 to Konstantino, US 2019/0126011 A1 to Fojtik and US 2015/0100079 A1 to Maffarah all disclose a balloon catheter with an expandable scaffold. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and
video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application
may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/M.B.H./
Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771